United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-2637
                                  ___________

Arlie Nelson; Alice Nelson; Charles    *
Nelson; Woodrow Nelson,                *
                                       *
            Appellants,                *
       v.                              *
                                       *
Federal Land Bank of Omaha, also       *
known as Federal Intermediate Credit   * Appeal from the United States
Bank of Omaha, also known as Farm      * District Court for the
Credit Bank of Omaha; Federal Land     * District of Nebraska.
Bank of the Midlands, A Corporation;   *
Farm Credit Services of Norfolk, A     *      [UNPUBLISHED]
Corporation; Norwest Bank of Sioux     *
City; Sid Copeland; Merritt C. Warren; *
Edward G. Hannon; James A. Heimes; *
John Does,                             *
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: February 6, 1998
                             Filed: February 26, 1998
                                 ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.
       Arlie Nelson, Alice Nelson, Charles Nelson, and Woodrow Nelson appeal the
district court&s1 dismissal of their complaint for failure to state a claim under Fed. R.
Civ. P. 12 (b)(6). After careful review of the record and the parties’ briefs, we
conclude defendants Merritt Warren and Edward Hannon are entitled to absolute
immunity and the Nelsons& claims are barred by the applicable statutes of limitations.
We deny the Nelsons& motion for leave to file affidavits and exhibits. Accordingly, we
affirm for the reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE WILLIAM G. CAMBRIDGE, Chief Judge, United States
District Court for the District of Nebraska.

                                          -2-